Citation Nr: 1008487	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  08-20 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel

INTRODUCTION

The Veteran had active military service from April 1966 to 
April 1969.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an April 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia which denied service connection for PTSD.  

The Board has recharacterized the issue of entitlement to 
service connection for PTSD to more broadly include 
entitlement to service connection for an acquired psychiatric 
disorder pursuant to Clemons v. Shinseki, 23 Vet. App. 1 
(2009) (holding that when a claimant makes a claim, he is 
seeking service connection for symptoms regardless of how 
those symptoms are diagnosed or labeled).

In June 2009, the Veteran testified at a hearing before the 
undersigned Veteran's Law Judge at the local regional office.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted in the Introduction, the Board has recharacterized 
this claim to encompass entitlement to service connection for 
an acquired psychiatric disorder pursuant to Clemons, supra.  
In the case at hand, the Board notes that the Veteran's VA 
treatment records reflect current diagnoses of PTSD and 
depression.

The Veteran contends that he should be service-connected for 
PTSD as a result of in-service stressors, including constant 
rocket and mortar attacks.  

Establishment of service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 
(1997).

If there is no combat experience, or if there is a 
determination that the Veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the Veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The Veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  

The Veteran has a current diagnosis of PTSD.  However, a 
medical opinion diagnosing PTSD does not suffice to verify 
the occurrence of the claimed in-service stressors.  Cohen v. 
Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395-396 (1996).  "Just because a physician or 
other health professional accepted appellant's description of 
his Vietnam experiences as credible and diagnosed appellant 
as suffering from PTSD does not mean the [Board is] required 
to grant service connection for PTSD."  Wilson v. Derwinski, 
2 Vet. App. 614, 618 (1992).  Instead, the Board must also 
consider whether further action is needed for such 
corroboration, to include contacting the United States Joint 
Services Records Research Center (JSRRC) (previously the U.S. 
Armed Services Center for Research of Unit Records).

The Board has reviewed the Veteran's service personnel 
records, but finds no indication that he was exposed to 
combat and no information to confirm his claimed stressors.  
The Veteran's DD 214 shows that he served on active duty in 
the United States Army from April 1966 to April 1969, 
including service in the Republic of Vietnam.  His military 
occupational specialty was a radio operator and carrier.  He 
received the Vietnam Service Medal, the Vietnam Campaign 
Medal with device, the National Defense Service Medal and an 
Army Commendation medal, but did not receive any decorations 
which are awarded exclusively for involvement in combat 
(i.e., the Purple Heart Medal or the Combat Infantryman 
Badge).

The Veteran's service personnel records show that he was in 
Vietnam from August 1968 to April 1969.  The Board notes that 
the Veteran was assigned to HHC, 501st Signal Battalion (Abn) 
from August 1968 to September 1968.  He was subsequently 
assigned to Company A, 501st Signal Battalion (Abn) from 
September 1968 to April 1969.  The Veteran contends that 
while stationed at Fire Support Base Geronimo in Hue, he 
witnessed a helicopter come under attack and that the rocket 
attack killed the pilot and two crew members.  The Veteran 
also contends that right after he arrived in country at Camp 
Eagle, he came under rocket attack and was forced into a sand 
bunker for a half hour or so.  In addition, the Veteran 
contends that entire time he was at Fire Support Base 
Geronimo in Hue he came under continuous rocket and mortar 
attacks.  Sometime this occurred daily or every other day.  

During his June 2009 hearing before the undersigned, the 
Veteran 2009 provided more detailed information regarding his 
claimed stressors.  Upon discussion with the undersigned, the 
Veteran thought the bunker incident probably occurred right 
around his arrival in Vietnam, between August and October 
1968.  The Veteran also testified that he thought the 
helicopter incident probably happened around December 1968.  
Similarly, if the Veteran's presence in an area of documented 
combat can be verified (such as the Veteran's claimed 
exposure to near constant rocket attacks), this evidence 
would also be sufficient to corroborate that he was exposed 
to the above-described attack, or was otherwise threatened 
thereby, even without the explicit documentation of his 
participation in specific historic events.  See Pentecost v. 
Principi, 16 Vet. App. 124 (2002).  

Therefore, as the Veteran has described potentially 
verifiable in-service stressful events, the case must be 
remanded to attempt to corroborate the occurrence of the 
identified incidents.  

The Court of Appeals for Veterans Claims has long held that 
the duty to assist includes requesting information and 
records from the Social Security Administration (SSA) which 
were relied upon in any disability determination.  
See Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required 
to obtain evidence from the Social Security Administration, 
including decisions by the administrative law judge, and give 
the evidence appropriate consideration and weight); see also 
38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2).  

The Board notes that the claims file contains a letter from 
the SSA showing the Veteran was granted disability benefits 
beginning in May 2007.  It is unclear as to what the Veteran 
is receiving SSA disability benefits for and there is no 
indication in the claims file that the records associated 
with the SSA disability application were requested or any 
effort was made to obtain them.  The application and 
associated records may bear directly upon the issues 
currently before the Board and must be obtained.

The AMC should therefore contact the Social Security 
Administration and take all necessary attempts to obtain all 
records related to the Veteran's application for Social 
Security Administration disability benefits or any award of 
benefits related thereto.  38 C.F.R. § 3.159; see also 38 
C.F.R. § 3.159(c)(2) (when attempting to obtain records in 
the custody of a Federal department or agency, including the 
Social Security Administration, VA must make as many requests 
as are necessary to obtain relevant records; VA will end its 
efforts to obtain records from a Federal department or agency 
only if VA concludes that the records sought do not exist or 
that further efforts to obtain those records would be 
futile).

Accordingly, the case is REMANDED for the following action:

1.  The AMC should request, directly 
from the SSA, complete copies of any 
disability determination(s) it has 
made concerning the Veteran, as well 
as copies of the medical records that 
served as the basis for any such 
decision(s).  All attempts to fulfill 
this development must be documented in 
the claims file.  If the search for 
any such records yields negative 
results, that fact should be clearly 
noted, with the AMC either documenting 
for the file that such records do not 
exist or that further efforts to 
obtain them would be futile, and the 
Veteran should be informed in writing.

2.  The AMC should then review the 
file and prepare a summary of the 
Veteran's claimed stressors of (1) 
coming under rocket attacks after his 
arrival in country at Camp Eagle 
between August 1968 and October 1968, 
and (2) a helicopter being attacked by 
rockets and killing the pilot and two 
crew members between November 1968 and 
January 1969. 

This summary, together with a copy of 
the Veteran's DD Form 214 and any 
other documents the AMC deems to be 
relevant, should be sent to the JSRRC. 
That agency should be asked to provide 
any information that might corroborate 
the Veteran's alleged stressors.

3.  After undertaking any other 
development deemed appropriate, to 
include examination if any alleged in-
service stressor is found to be 
verified, consider the issue of 
entitlement to service connection for 
an acquired psychiatric disorder to 
include PTSD in light of all 
information or evidence received.  If 
the benefit sought on appeal is not 
granted, the Veteran and his 
representative should be furnished 
with a supplemental statement of the 
case (SSOC) and afforded an 
opportunity to respond before the 
record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


